DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
For independent Claims 1, 10, and 16, these claims are substantively similar to each other and will be addressed together.  First, these claims would be subject to an obvious type double patenting rejection in view of parent patents 10,147,192 and 10,679,074 and any one of the ‘758, ‘128, and ‘505 Publications.  The ‘758, ‘128, and ‘505 Publications each disclose a convolutional neural network that incorporates dilation convolution layers with different dilation rates for each layer and that performs semantic segmentation on an input images.  Furthermore, the ‘758, ‘128, and ‘505 Publications each disclose where a common factor relationship does not exist between the different dilation rates.  However, a terminal disclaimer has been filed and approved.  Thus, these claims are not subject any double patenting rejections.

As for Claims 2-9, 11-15, and 17-20, these claims depend from one of Claims 1, 10, and 16 and, as a result, incorporate all of the limitations from Claims 1, 10, and 16, respectively.  Accordingly, these claims are allowable for this reason. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662						
January 14, 2021